Citation Nr: 1426404	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for onychomycosis of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1966 to January 1968, and in the United States Army from June 1968 to June 1971, and from August 1971 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The Veteran appeared at a Travel Board hearing in April 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

The Veteran in this case was awarded service connection for a fungal infection of his bilateral feet in a July 2010 rating decision.  Despite the granting of the initial claim, the disability was not determined to be severe enough so as to warrant a compensable rating.  The Veteran took exception to this action and posited a timely notice of disagreement with the assigned rating.  In essence, he contends that his onychomycosis of the feet is of such severity to warrant compensation.  

The Veteran was examined by VA in July 2010.  At that time, bilateral onychomycosis was diagnosed, with manifestation on toes 1, 2, 3, and 5 on the right foot and toe 4 on the left foot.  Additionally, the right foot displayed dry, scaly skin on the plantar aspect of the foot mainly in the arch area, with additional manifestation over the medial and lateral aspects of the heel.  A heel callous was noted on the right foot.  The left foot did not have dry, scaly skin, but the 4th toe was "thickened and deformed."  There were no objective observations of pain on movement of the feet reported by this examiner.  

In September 2010, the Veteran presented to an Army physician for assessment of fungal infections.  "Severe exacerbations" of "thickening" were noted, and there was some mention of a gait abnormality with respect to the symptoms.  Regarding musculoskeletal complaints noted upon examination of the feet, the treating clinician mentioned "mild osteoarthropathy" as a present disorder affecting the feet in addition to the fungal infections.  

Following the 2010 VA examination, the Veteran did have some clinical consultations for his feet.  He was seen in May 2011, and the fungal condition was deemed to be "mild" in nature.  The Veteran was continued on his oral and topical medications for the fungal infections, and he was referred to podiatry to see if he would be a good candidate for their clinic.  For an unspecified reason, it was noted that the podiatry clinic did not accept the Veteran into routine foot care treatment.  

In his hearing before the undersigned, the Veteran reported that he has experienced an increase in foot symptomatology that he believes is attributable to his bilateral onychomycosis.  Specifically, he stated that he experiences pain on a weekly basis, of varying levels of severity, in the areas affected by his fungal infection.  That his examination and clinical reports don't show pain, and as pain is a symptom that the Veteran is capable of observing, such an allegation does potentially show that the fungal infections are more severe.  Of note, however, is that the Veteran also has some degree of orthopedic foot pathology present outside of the fungal infections.  Indeed, as noted, there is some joint/bony abnormality present in the form of osteoarthropathy (reported in the September 2010 Army clinical note).  That there is other foot pathology present does suggest a possibility that the noted pain (and gait abnormality) may not be specifically associated with the onychomycosis.  Rather, it is possible that such manifestations are attributable to other nonservice-connected foot disablement.  As of yet, no medical opinion has addressed pain symptoms in any respect when specifically discussing the bilateral fungal infection of the feet.

When a claim for an increase in rating is forwarded, it is first and foremost necessary to obtain the most current available information regarding the service-connected disability picture.  Given that the last examination of record is somewhat dated (2010), and that the Veteran has alleged new symptoms attributable to the disorder on appeal (with no opinion being of record to address if such symptoms are, in fact, manifestations of the disability on appeal or, alternatively, are related to other foot pathology), the Board is not satisfied that is has the most current assessment of the service-connected onychomycosis of the bilateral feet.  Accordingly, the case will be remanded so that a new, current VA examination addressing the severity of the bilateral foot fungus disorder can be provided.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA podiatry/dermatology examination to determine the severity of service-connected bilateral foot onychomycosis.  The examiner should address which portions of the feet are affected by the condition, and should specify as to if pain is produced specifically as a result of the fungal infection.  It would be very helpful if, should pain be found to be present, the examiner would document the areas of the feet where pain is located.  Moreover, should pain in the feet be attributable to pathologies other than onychomycosis (e.g. osteoarthropathy), such a finding should be reported.  Rationales should accompany all conclusions in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



